DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 8/3/2020 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 13-16 and 18-22 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 11 and 20 of U.S. Patent No. 10,472,162. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this instant application corresponds to claim 1 of the patent.
Claim 2 of this instant application corresponds to claim 1 of the patent.
Claim 3 of this instant application corresponds to claim 1 of the patent.
Claim 4 of this instant application corresponds to claim 11 of the patent.
Claim 6 of this instant application corresponds to claim 1 of the patent.
Claim 7 of this instant application corresponds to claim 1 of the patent.
Claim 8 of this instant application corresponds to claim 1 of the patent.
Claim 13 of this instant application corresponds to claim 3 of the patent.
Claim 14 of this instant application corresponds to claim 5 of the patent.
Claim 15 of this instant application corresponds to claim 1 of the patent.
Claim 16 of this instant application corresponds to claims 20 and 24 of the patent.
Claim 18 of this instant application corresponds to claim 20 of the patent.
Claim 19 of this instant application corresponds to claim 20 of the patent.
Claim 20 of this instant application corresponds to claim 20 of the patent.
Claim 21 of this instant application corresponds to claim 1 of the patent.
Claim 22 of this instant application corresponds to claims 20 and 24 of the patent.
 	It is clear that all the elements of claims 1-4, 6-8, 13-16 and 18-22 of this instant application are to be found in claims 1, 3, 5, 11 and 20 of the patent. The difference between claims of the application and the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application is anticipated by claims of the patent as cited in the above, the claims of the application are not patentably distinct from claims of the patent.  
Claim 5 of this instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,472,162 in view of Rudick (US 4,709,734).
The patent discloses all the features of the invention but is silent in disclosing a constant pressure within the first chamber is maintained in the range of about 20 psi to about 70 psi. However, Rudick in the same field of pressurizing a bag teaches the first chamber maintains a substantially constant pressure (col 4, ll. 20-26; claim 2) of about 20 psi to about 70 psi (col 5, ll. 29-31 and col 4, ll. 20-26). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Rudick with regard to the range of the constant pressure in the first chamber into the pressure chamber of the patent in order to operate the device safely.
Claim 17 of this instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 (respectively) of U.S. Patent No. 10,472,162 in view of Vanblaere (US 2007/0164039).
 	Patent is silent in disclosing a separate bottom wall configured to couple to the side wall to define the second chamber. However, Vanblaere in the same field teaches a separate bottom wall (bottom wall of 6 in fig.4) configured to couple to the side wall to define the second chamber (6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Vanblaere with regard to the walls of the container into the device of patent in order to provide a simple container.
Claim 12 of this instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,472,162 in view of Hansen (US 2009/0108021).
The patent discloses that a pressurized composition housed within the second chamber (col 5, ll. 25-26). The patent is silent in disclosing the pressurized composition comprises a liquid phase or a solid phase. However, Hansen teaches a pressurized composition housed within the second chamber, wherein the pressurized composition comprises a liquid phase ([0078]; “liquefied petroleum gas”) or a solid phase. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the content of the pressurized composition of the device of patent to a liquid propellant as taught by Hansen in order to operate the device at substantially lower cost.
	Following the rationale of in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“may be” as cited in claim 21, and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1, 6-7 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982).
Regarding claim 1, Berube discloses a spray dispensing device, comprising: a container (10) including, (i) a first chamber (44), and (ii) a second chamber (46) fluidly coupled to the first chamber; a flexible bladder (20 and claim 2) contained within the first chamber and configured to hold a fluid composition, wherein the flexible bladder is formed of a material compatible with the fluid composition (col 4, ll. 59-60; bag is made of plastic such as “latex”; col 10, ll.27-31); an actuator (36) in fluid communication with the flexible bladder and configured to dispense the fluid composition from the flexible bladder upon actuation of the actuator; and an outlet valve (V) positioned between the first chamber and the second chamber; wherein the first chamber is configured to have a first pressure and the second chamber is configured to have a second pressure, the second pressure being greater than the first pressure (col 5, ll. 61-68 and col 6, ll. 1-13; 
Berube is silent in disclosing the fluid composition is compatible with the actuator and incompatible with the container. However, Berube teaches “the bag 20 must not react either with the liquid L nor the compressed air A” (col 10, ll.27-31). Furthermore, Berube teaches “The internal walls of the sidewall 10, the bottom wall 12 and the closure 16 can be provided with a plastic coating to prevent corrosion” (col 10, ll.32-34). Therefore, one with ordinary skill in the art would conclude that Berube was aware of making a device that all of it structural components including the actuator (that the fluid passes through) have to be compatible with one another, otherwise a failure of the device would not result in benefiting from such invention. Furthermore, Berube teaches a plastic bag (col 10, ll.27-31) and “The internal walls of the sidewall 10, the bottom wall 12 and the closure 16 can be provided with a plastic coating to prevent corrosion” (col 10, ll.32-34). Berube does not specifically teaches the fluid composition is incompatible with the container. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the container from a material such that the fluid composition being incompatible with the container, because Applicant has not disclosed that such an incompatibility of the container provides an advantage, is used for a particular purpose, or solves a stated problem other than containing both chambers. One of ordinary skill in the art, 
Regarding claim 6, Berube discloses the outlet valve is configured to allow a pressurized composition in the second chamber to flow to the first chamber, wherein the pressurized composition remains in the container (air from 46 to 44 remains in 1).
Regarding claim 7, Berube discloses the pressurized composition does not contact the fluid composition as the pressurized composition flows into the first chamber to apply a pressure to the flexible bladder to drive dispensing of the fluid composition upon actuation of the actuator (air in 44 is outside of dashed line for bag 20).
Regarding claim 10, Berube discloses the container includes a side wall defining at least a portion of the first chamber and the second chamber (10) and a separate bottom wall (12) defining a portion of the second chamber, wherein the bottom wall is operable to be sealed to the sidewall to seal within the second chamber a pressurizing composition to allow dispensing of the fluid composition (see 12 of 46 in fig.1).
Regarding claim 11, Berube discloses the bottom wall (12) includes a plug (52) to seal a port through the bottom wall.
Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) as applied to claim 1 above, and further in view of Rudick (US 4,709,734).
Regarding claim 2, Berube is silent in disclosing the second chamber houses a pressurized composition at a pressure in the range from about 70 psi to about 150 psi. However, Rudick in the same field of pressurizing a bag teaches a pressurized composition contained within the second chamber (64) at a pressure in a range from about 70 psi to about 150 psi (col 4, lines 35-42). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Rudick with regard to the range of the pressure in the first chamber and range of pressure in the second chamber into the pressure chambers of the device of Berube in order to operate the device safely (col 5, lines 40-43; col 4, lines 35-41).
Regarding claim 3, Berube discloses the pressurized composition is selected from the group consisting of air (col 5, ll. 25-26), nitrogen, carbon dioxide, argon and combinations thereof.
Regarding claims 4-5, Berube discloses a constant pressure in the first chamber (col 5, ll. 25-29). Berube is silent in disclosing the first chamber maintains a substantially constant pressure of about 25 psi to about 60 psi while the fluid composition is dispensed from the flexible bladder over a life of the spray dispensing device; and a constant pressure within the first chamber is maintained in the range of about 20 psi to about 70 psi. However, Rudick in the same field of pressurizing a bag teaches the first chamber maintains a substantially constant pressure (col 4, ll. 20-26; claim 2) of about 25 psi to about 60 psi (col 5, ll. 29-31 and col 4, ll. 20-26), while the fluid composition is  range of constant pressure in the first chamber into the pressure chamber of the device of Berube in order to operate the device safely (col 5, lines 40-43 and col 4, lines 35-41).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) as applied to claim 1 above, and further in view of Haley (US 2009/0236363).
 	Berube is silent in disclosing the fluid composition includes one or more oxidizing agents selected from the group consisting of halogens, hypochlorites, hypochlorous acid, hydrogen peroxide, other peroxides, and combinations thereof. However, Haley in the same field of dispensing cleaning solution via bag [0032] teaches pouch (74) contains hydrogen peroxide [0048] as an oxidizing agent. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Haley with regard to dispensing hydrogen peroxide into the content of the bag of the device of Berube in order to provide a cleaning composition that is stable under pressure [0086].
 	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) as applied to claim 10 above, and further in view of Hansen (US 2009/0108021).
 	Berube discloses that a pressurized composition as air housed within the second chamber (col 5, ll. 25-26). Berube is silent in disclosing the pressurized composition comprises a liquid phase or a solid phase. However, Hansen teaches a pressurized composition housed within the second chamber, wherein the pressurized composition comprises a liquid phase ([0078]; “liquefied petroleum gas”) or a solid phase. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the content of the pressurized composition of the device of Berube to a liquid propellant as taught by Hansen in order to operate the device at substantially lower cost.
 	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) as applied to claim 1 above, and further in view of Stone (US 4,322,020).
 	Berube is silent in disclosing the container is made from a plastic material selected from the group consisting of polypropylene, polyethylene, polycarbonate, and combinations thereof. However, Stone in the same field of dispensing liquid via a pressurized inner bag (9 fig.2) of a container (26) teaches the container is made of a polyethylene plastic material (col 5, line 62). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the container of the device of Berube with a polyethylene plastic container as taught .
 	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) as applied to claim 13 above, and further in view of Allen (US 5,567,489).
 	Berube is silent in disclosing the flexible bladder comprises an ethylene vinyl alcohol barrier film. However, Allen teaches a bag may contains ethylene vinyl alcohol barrier film (col 1, lines 35-43). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the bag of the device of Berube as such that it contains an ethylene vinyl alcohol barrier film as taught by Allen in order to have an excellent barrier properties for oxygen and a variety of other gases.
Claims 15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view of Rudick (US 4,709,734).
Berube discloses a spray dispensing device, comprising: a configurable container  (10) including, (i) a first chamber (44) wherein a constant pressure within the first chamber is maintained (col 5, ll. 25-29) and (ii) a second chamber (46) configured to be fluidly coupled to the first chamber, wherein the second chamber is configured to house a pressurized composition at a pressure higher than the first chamber (col 5, ll. 61-68 and col 6, ll. 1-13); a flexible bladder (20 and claim 2) contained within the first chamber and configured to hold a fluid composition, wherein the flexible bladder is formed of a material compatible with the fluid composition (col 4, ll. 59-60; bag is made of plastic such as “latex”); an actuator (20) in fluid communication with the flexible 
the second chamber may be provided with the first chamber (46 provided with the 44);
wherein the second chamber is configured to be charged separate from the first chamber with the pressurized composition to be selectively introduced into the first chamber (46 is charged separate via 52).
Berube is silent in disclosing a constant pressure within the first chamber is maintained in the range of about 20 psi to about 70 psi., and the second chamber houses a pressurized composition at a pressure in the range from about 70 psi to about 150 psi. However, Rudick in the same field of pressurizing a bag teaches the constant pressure (col 4, lines 20-26; claim 2) within the first chamber is maintained in the range from about 20 psi to 70 psi (col 5, ll. 29-31 and col 4, ll. 20-26); and a pressurized composition contained within the second chamber (64) at a pressure in a range from about 70 psi to about 150 psi (col 4, ll. 35-42). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Rudick with regard to the range of constant pressure in the first chamber and range of pressure in the second chamber into the pressure chambers of the device of Berube in order to operate the device safely (col 5, ll. 40-43 and col 4, ll. 35-41).
 	Claims 16-17 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view of Hull (US 2015/0122710).
Regarding claims 16 and 22, Berube discloses a spray dispensing device, comprising: a container (10), the container including, (i) a first chamber (44) having a first pressure (col 6, ll. 6-10), and (ii) a second chamber (46) fluidly coupled to the first chamber and configured to hold a pressurized composition having a second pressure (col 6, ll. 6-10); a flexible bladder (20 and claim 2) housed within the first chamber and configured to contain a fluid composition; an actuator (36) in fluid communication with the flexible bladder and configured to dispense the fluid composition from the flexible bladder upon activation; and an outlet valve positioned between the first chamber and the second chamber; wherein the second pressure is greater than the first pressure; wherein the pressurized composition does not contact the fluid composition as the pressurized composition flows into the first chamber from the second chamber through the outlet valve (as seen in fig.1 air “A” in 44 is pressing bag 20 to discharge liquid within bag 20); wherein upon actuation of the actuator, the container is configured to dispense the fluid composition from the flexible bladder while the second chamber fluidly communicates with the first chamber through the outlet valve (col 5, ll. 8-18). 
Berube does not disclose a container having non-linear side wall defining a non-linear surface along at least a portion of a longitudinal axis of the non-linear side wall, wherein a transverse cross-section of the container varies along a longitudinal axis of the container; and wherein the non-linear side wall is curved. However, Hull teaches 
a container (152) having non-linear side wall defining a non-linear surface along at least a portion of a longitudinal axis of the non-linear side wall (see fig.25), wherein a transverse cross-section of the container varies along a longitudinal axis of the container (see fig.25); and wherein the non-linear side wall is curved (see curved wall in 
Regarding claim 17, Berube discloses a separate bottom wall member, wherein the separate bottom wall member is configured to couple to the side wall to define the second chamber (col 4, ll.52-58).
	Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view of Hull (US 2015/0122710) as applied to claim 16 above, and further in view of Hansen (US 2009/0108021).
Regarding claim 18, Berube discloses that a pressurized composition housed within the second chamber (col 5, ll. 25-26). Berube and Hull in combination are silent in disclosing the pressurized composition comprises a liquid phase or a solid phase; and 
Wherein, the second chamber is operable to be separate from the first chamber. However, Hansen teaches a pressurized composition housed within the second chamber, wherein the pressurized composition comprises a liquid phase ([0078]; “liquefied petroleum gas”) or a solid phase. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the content of the pressurized composition of the device of Berube and Hull in combination to a liquid propellant as taught by Hansen in order to operate the device at substantially lower cost. Furthermore, Berube discloses both chambers (44 and 46) are formed with a single container (10), unitary piece (see cross section of 32 and 15 in fig.5). Berube is silent in disclosing the second chamber is operable to be separate from the first 
Regarding claim 19, Berube and Hull in combination are silent in disclosing the fluid composition includes a bleach composition and the flexible bladder is formed of a material compatible with the bleach composition. However, Hansen teaches it is common to have a fluid composition as a bleach composition ([0111]) and the flexible bladder (250) is formed of a material compatible with the bleach composition ([0054]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import  the teaching of Hansen with regard to bleach composition into the device of Berube and Hull in combination in order to operate the device in cleaning industries. 
 	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view of Hull (US 2015/0122710) as applied to claim 16 above, and further in view of Rudick (US 4,709,734).
 	Berube discloses a constant pressure in the first chamber (col 5, ll. 25-29).
Berube and Hull in combination are silent in disclosing the first chamber maintains a substantially constant pressure of about 25 psi to about 60 psi while the fluid composition is dispensed from the flexible bladder over a life of the spray dispensing device; However, Rudick in the same field of pressurizing a bag teaches the first chamber maintains a substantially constant pressure (col 4, ll. 20-26; claim 2) of about 25 psi to about 60 psi (col 5, ll. 29-31 and col 4, ll. 20-26) while the fluid composition is dispensed from the flexible bladder over a life of the spray dispensing device. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Rudick with regard to the range of constant pressure in the first chamber into the pressure chamber of the device of Berube and Hull in combination in order to operate the device safely (col 5, lines 40-43 and col 4, lines 35-41).
Response to Arguments
Applicant's arguments filed 8/3/2020 have been fully considered but they are not persuasive. Applicant argues that with regard to claim 1, Barube does not discloses 
the fluid composition is compatible with the flexible bladder and actuator and incompatible with the container. However, as cited in the above, Barube discloses the fluid composition is compatible with the bladder and the actuator (please see col 4, ll. 59-60; bag is made of plastic such as “latex”; col 10, ll.27-31; and actuator is a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Vishal Pancholi/Primary Examiner, Art Unit 3754